Title: To Thomas Jefferson from Nathaniel Macon, with Jefferson’s Note, 13 February 1804
From: Macon, Nathaniel
To: Jefferson, Thomas


               
                  Sir
                  Washington 13 Feby 1804
               
               By the last mail I received inclosed; After reading I will thank you to return it, I have written to another friend for information concerning the grapes as soon as I hear from him, you shall be informed, whether more sorts can be obtained
               I am with very great respect Sir Yr. most obt. Sert.
               
                  Nathl Macon
               
               
                  [Note by TJ:] 
                  William Hawkins to mr Macon. Warren county Feb. 4. 04.
                  there are but 2. kinds of grapes remaining.
                  one, oval, purple, early ripe
                  the other round, white.
                  Dr. Brehon is supposed to have taken cuttings of all the various kinds which Colo. Hawkins had.
                  enquiry shall be made—
               
            